NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                        2022 IL App (3d) 190320-U

                                  Order filed August 26, 2022
      ____________________________________________________________________________

                                                   IN THE

                                    APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                    2022

      CONNIE PAGE,                                     )      Appeal from the Circuit Court
                                                       )      of the 13th Judicial Circuit,
             Plaintiff-Appellant,                      )      Grundy County, Illinois.
                                                       )
             v.                                        )      Appeal No. 3-19-0320
                                                       )      Circuit No. 17-L-21
      VILLAGE OF COAL CITY,                            )
                                                       )      The Honorable
             Defendant-Appellee.                       )      Lance R. Peterson,
                                                       )      Judge, presiding.
      ____________________________________________________________________________

            JUSTICE DAUGHERITY delivered the judgment of the court.
            Presiding Justice O’Brien and Justice McDade concurred in the judgment.
      ____________________________________________________________________________

                                                 ORDER

¶1          Held: Defendant was immune from liability pursuant to sections 2-109 and 2-201 of the
                  Local Governmental and Governmental Employees Tort Immunity Act (745 ILCS
                  10/2-109, 2-201 (West 2016)), where defendant made a conscious decision for the
                  area of the roadway at issue, which had been excavated and filled with gravel, to
                  remain unpaved and open to traffic and that decision was both a discretionary
                  decision and a policy decision.

¶2          Plaintiff, Connie Page, filed a complaint against defendant, Village of Coal City, alleging

     negligence in the maintenance and repair of a portion of the road where she had been involved in
     a motorcycle accident. Defendant filed a motion for summary judgment, which the trial court

     granted. Plaintiff filed a motion to reconsider, which was denied. Plaintiff appeals, arguing the

     trial court erred in granting defendant’s summary judgment motion and denying her motion to

     reconsider because: (1) defendant was not immune from liability pursuant to sections 2-109 and

     2-201 of the Local Governmental and Governmental Employees Tory Immunity Act (Tort

     Immunity Act) (745 ILCS 10/2-109, 2-201 (West 2016)); (2) even though the gravel section of

     the road at issue was open and obvious, defendant had reason to anticipate or expect that a

     reasonable person in plaintiff’s position would deliberately encounter those portions of the road;

     and (3) a material issue of fact remained as to the proximate cause of the motorcycle accident.

     We affirm.

¶3                                           I. BACKGROUND

¶4          Plaintiff filed a negligence complaint against defendant, alleging the following in

     pertinent part: on July 23, 2016, plaintiff was traveling southbound on her motorcycle on North

     5th Avenue, at or near East 3rd Street, in the Village of Coal City, Illinois, when the tires of her

     motorcycle came into contact with a section of loose gravel and, as a result of the sudden change

     in the level of the adjoining roadway and the change from the pavement to loose gravel, plaintiff

     lost control and was thrown from her motorcycle; prior to that time, defendant had removed

     portions of the pavement at that location, leaving a 4 foot by 42 foot patch of gravel in its place;

     there was a “substantial variant” in height between the surface of the gravel and the surrounding

     pavement, with the surrounding pavement being substantially higher than the gravel; and the

     gravel was loose and not compact. Plaintiff additionally alleged, in relevant part, that defendant

     was negligent by: (1) removing a significant patch of the roadway; (2) carelessly and negligently

     planning and designing North 5th Avenue at or near East 3rd Street; (3) permitting a 4 foot by 42


                                                       2
     foot section of the roadway to remain unpaved; and (4) failing to repair or replace the missing

     pavement that had been replaced by gravel. Plaintiff further alleged that because of defendant’s

     wrongful actions, she was thrown from her motorcycle after her tires came in contact with the

     unpaved section of the roadway and, as a direct and proximate result of that fall, she was

     severely and seriously injured. Defendant denied the allegations and filed affirmative defenses,

     which included a claim of comparative negligence and allegations that plaintiff: (1) failed to

     watch where she was driving; (2) failed to use the paved section of the lane, which comprised

     more than half of the lane; (3) failed to keep a safe and proper lookout; (4) failed to observe a

     condition that was open and obvious or could reasonably be expected to be discovered by

     plaintiff; (5) failed to use protective riding gear, including a helmet; and (6) operated her

     motorcycle while impaired and under the influence of opiates.

¶5          Thereafter, defendant filed a motion for summary judgment, arguing the decision to do

     the repair work involved a discretionary decision by the Director of the Public Works, Darrell

     Olson, which was immune from liability under sections 10/2-109 and 10/2-201 of the Tort

     Immunity Act. Alternatively, defendant argued that the alleged condition of the roadway was

     open and obvious and, additionally, that there was no evidence indicating that the alleged

     condition of the roadway was the proximate cause of plaintiff’s motorcycle crash. In support of

     its motion for summary judgment, defendant attached various documents, including the

     deposition transcripts of plaintiff and Darrell Olson, photographs of the portion of the roadway at

     issue, and the affidavit of Pamela Carlton, who had witnessed the crash.

¶6          In his deposition, Olson testified that work done by the Public Works Department

     involved maintaining streets and roadways in the Village of Coal City. Olson described two

     ways to repair potholes—cold patching and hot patching. Due to budgetary reasons, defendant’s


                                                       3
     own employees completed road work involving cold-patching and preparing the road for hot

     patching, while the actual application of hot-mix asphalt to the gravel was contracted out.

     Defendant did not have the equipment or resources to apply the hot-mix asphalt. In preparation

     for hot patching/paving by the hired contractor, Public Works Department employees would

     prepare the area in advance by digging up and removing asphalt, redoing the grade for the base,

     and filling the hole. After doing the preparation work for hot patching and prior to the hot-mix

     being rolled out by the contractor, defendant would add more gravel or spread out the existing

     gravel in an area, as needed. When the hot patching was subsequently done by the contractor, it

     would be placed down and rolled out immediately. Olson noted that cold patching was only a

     temporary fix and cost almost two or three times as much as hot patching.

¶7          Olson indicated that road repairs would be done when a road became bad enough to

     warrant a repair, which would be decided by Olson or a board trustee. Olson inspected the roads

     four times per year to identify areas of road in need of repair. He would also inspect an area of

     road after a complaint was received about that certain area. If Olson determined that an area

     needed to be repaired, he would assess “how bad it [was]” and decide whether the repairs were to

     be immediately done or if the repairs could be held off until the contractor came in to do the

     annual paving for the Village. If Olson decided that a repair was necessary on an expedited basis,

     within the next few days the Public Works Department employees would “core it out” down to

     the base, put in different aggregate (stone/road mix), and roll it to compact it. Those repairs

     would be checked approximately every two weeks to see if additional gravel was needed.

     Thereafter, usually in October, everything would get paved by the contractor. If a repair was not

     immediately necessary and could be held off until the time the contractor came in to do the

     paving, the area would not be cored out until that time.


                                                      4
¶8            Olson testified that at a Streets and Alley Committee meeting on March 3, 2016, an issue

       with water being retained on North 5th Avenue was discussed. Olson explained that if the

       shoulder was too high and water was standing on the road, the shoulder of the road would be

       cored out and graded to the point that water could run off. Olson indicated that at the meeting on

       March 3, 2016, a trustee had indicated that North 5th Avenue was a problem, especially “onto

       the edges.” As a result of that complaint, a decision was made to remove the damaged pavement

       on North 5th Avenue and have it repaved by the contractor (D Construction). At the time of the

       meeting on March 3, 2016, the committee and Olson understood that the existing pavement

       should be removed, even if it would remain unpaved for a period of time, because the existing

       condition of the road was more dangerous than it would be if were excavated, filled with gravel,

       and compacted.

¶9            Olson also testified that after that meeting, the condition of the road at issue worsened, so

       “that’s why [they] ended up doing it when [they] did” in June. He explained that from water

       sitting on the road, the road alligatored (began cracking) and, when a road started to alligator, it

       would begin to lift. He stated, “when it started lifting, that becomes a road hazard.” The repair

       work at issue was done right after the start of the fiscal year so having sufficient funds was not a

       concern to Olson. He, therefore, made the decision to proceed with the repair. Olson indicated

       that deciding whether to remove the pavement from an existing roadway was based on a myriad

       of considerations, including the size and location of the pavement being removed, the condition

       of the shoulder of the road and ditches around the area, and other pressing needs and priorities of

       the Village.

¶ 10          In his deposition, Olson was shown two photographs that he had taken of the area of the

       road at issue a few days to a week after the crash. He testified that between May 31 and June 13,


                                                         5
       2016, Public Works Department employees had cut out a portion of the road, filled it with

       aggregate (two-inch stone, three-quarter inch stone, and road mix), and rolled it—(the “June

       repair”). The loose road mix/aggregate (hereinafter “gravel”) was compacted with the roller.

       After the excavated area was filled with gravel and rolled, it would have been flush with the

       surrounding pavement. The area was subsequently paved by a contractor a few months later, in

       September or October. In the meantime, the area was open for traffic, so it was possible for some

       of the gravel to come out when cars drove over it, which was something that Olson monitored for

       until paving was complete. Olson also testified that if Public Works Department employees

       “s[aw] something low, they will go ahead and add [gravel]” on their own accord without having

       to ask Olson prior to doing so. Olson would also instruct employees to refill or rake gravel areas

       at times.

¶ 11          Olson additionally testified that he knew for sure “at some point” more gravel had been

       added to the area at issue on two occasions. He further testified that prior to the time he took the

       photographs of the area at issue (a few days to a week after plaintiff’s accident), he had

       instructed Public Works Department employees to “pull back” into the excavated area

       (presumably by raking) some gravel that had been moved onto the shoulder of the road and roll

       it. He testified that he had specifically remembered doing so because he had passed the area at

       issue on his way to work, noticed it was low, and instructed the Public Works Department

       employees to take care of it at that time. Olson testified that the area at issue was “just as hard as

       the pavement” and was not loose. He also indicated the gravel area could degrade “over time”

       from vehicles passing over it. Olson testified when he took photographs of the rectangle gravel

       area at issue (a few days to a week after the accident) he believe the east edge of the area was

       low (the side toward the center of the roadway), which was caused by traffic. He testified


                                                         6
       indicated that area of the road was, however, not any less stable or hard than that pavement, the

       gravel was not loose, and the area at issue was in a reasonably safe condition for cars or

       motorcycles to travel over it.

¶ 12          Olson additionally testified that the contractor, D Construction, only did resurfacing for

       defendant one time per year because the scope of the work that needed to be done. Olson

       explained that D Construction was hired to do all the resurfacing one time per year for two or

       three days because doing a few patches at different times was not cost effective. It would cost the

       Village more to have D Construction come out every time a patch was needed, and there was not

       enough money in the budget to do it that way. Defendant did not perform its own hot patching

       work because: cost considerations, the limited number of employees in the Public Works

       Department, it was less expensive to have paving done by the contractor one time per year, and

       the Public Works Department did not have the resources or equipment to do hot patching.

¶ 13          Olson described the area of North 5th Avenue that is at issue as a two-way street, with

       one lane running north and the other lane running south. He also testified the rectangle gravel

       area at issue took up less than half of the southbound lane and someone operating a motorcycle

       would have had enough room on the pavement portion to drive around the gravel section in the

       southbound lane. Olson testified that he had formed the opinion that the area of the road at issue

       was reasonably safe for motorcycle traffic after the excavation work because the gravel section

       took up less than half of the lane, the speed limit was only 25 miles per hour, and the repaired

       sections were apparent and visible to oncoming drivers so that they were able to drive around the

       area at issue. A motorcyclist traveling in that southbound lane would have had the option to

       avoid the gravel area by riding on the pavement portion of the lane or travel straight over the




                                                        7
       gravel section, which was safe to do. There was adequate room for a motorcyclist to remain on

       the pavement of the lane even if another vehicle was traveling in the northbound lane.

¶ 14          In her deposition, plaintiff testified that she did not remember the day of the accident

       after 2 p.m. or 3 p.m., and the motorcycle accident took around 6:57 p.m. Plaintiff was informed

       after the accident that she had been traveling on the road at issue with her friend David riding a

       motorcycle in front of her and her friend Michael riding a motorcycle behind her. Plaintiff

       testified, “[t]hey said I hit the gravel, that’s what threw me.” Plaintiff spoke with David after the

       accident, who told her that she was already falling to the ground when he looked in his mirror at

       the time of the accident. Plaintiff has never spoken with Michael about the accident or about how

       she fell. After viewing a photograph of the gravel portion of the road at issue, plaintiff

       acknowledged that there had been room to go around the gravel section and she was not aware of

       any reason why she could not have done so. She also indicated the gravel area at issue would

       have been visible and that it was not a hidden condition. Plaintiff did not know where she had

       been looking at the time of the accident. She testified, after looking at photographs of the area at

       issue (taken by Olson a few days to a week after the accident), there was a height variance

       between the gravel and the roadway but she could be tell how much of a height variance.

¶ 15          In her affidavit, Pamela Carlton averred that she had witnessed plaintiff’s motorcycle

       accident and that she was traveling in her vehicle in the opposite-direction (in the northbound

       lane). Just prior to the accident Carlton, observed three motorcycles traveling southbound in a

       single file. Carlton further indicated that she had observed the second motorcycle (plaintiff’s

       motorcycle) travel through the section of the roadway filled with gravel and crash. Carlton

       indicated that she did not observe anything that would have blocked plaintiff’s view of the gravel




                                                         8
       section of the roadway, noting that the gravel section “was large” and plaintiff should have been

       able to see it.

¶ 16           In response to defendant’s motion for summary judgment, plaintiff argued that defendant

       was not entitled to discretionary immunity where defendant’s employees had no discretion “in

       the preparation of the roadway for the eventual paving.” She claimed a question of fact existed as

       to whether defendant undertook the repairs in a reasonably safe manner. Plaintiff argued

       defendant had decided to excavate the portion of the roadway at issue in June, knowing it would

       not be paved for several months and, in the meantime, left the area open to traffic even though it

       could degrade and the evidence showed the area at issue was degraded at the time of her accident

       where it was “significantly below street grade” and consisted of loose gravel and other material.

¶ 17           In support of her response to defendant’s motion for summary judgment, plaintiff

       attached the deposition transcript of Carlton. In her deposition, Carlton testified that she had

       witnessed plaintiff’s motorcycle accident on July 23, 2016, which occurred as Carlton was

       driving home and traveling northbound on North 5th Avenue. Plaintiff was traveling southbound

       in the middle of a single file line with two other motorcycles. Carlton pulled over on the right

       shoulder of the northbound lane and stopped her vehicle at some point prior to the gravel area at

       issue because had seen the three motorcyclists approaching the gravel area in the opposite lane

       and thought it would be safer to pull to the side. Carlton lived on the west side of the road and

       had pulled over to the righthand side (the east side) of the northbound lane so the motorcycles

       could pass before she turned into her driveway. Carlton testified that she was specifically

       watching plaintiff (and not the first motorcyclist) because plaintiff had driven through a prior

       gravel area in the road and Carlton was wondering whether plaintiff would travel through the

       second gravel area (the area at issue) or go around it. Carlton testified, “[s]he went right through


                                                         9
       it.” Carlton indicated that as plaintiff entered the gravel area, plaintiff’s front wheel turned to the

       east and plaintiff’s motorcycle dropped. Carlton did not know what had caused plaintiff’s wheel

       to turn or why plaintiff had lost control of her motorcycle. There had been nothing to obstruct

       plaintiff’s view of the road.

¶ 18          Carlton additionally testified that after the area at issue had been excavated and filled

       with gravel in June and before it was paved in October, she drove over the area when leaving her

       driveway and did not recall bumping down into the area or bouncing up from it. Prior to the area

       being excavated and filled with gravel, Carlton had complained to the Village about the

       condition of that area of the roadway. Carlton felt that prior to the area being excavated, the

       condition of the road (crumbled pavement) was hazardous.

¶ 19          In reply, defendant argued that the evidence demonstrated that defendant’s decision

       regarding which repairs were to be done was discretionary and was made in consideration of the

       Village’s resources and safety issues. Defendant also argued there had been no evidence that the

       portion of the roadway at issue was unsafe at the time of plaintiff’s motorcycle accident and

       there had been no evidence that the gravel area at issue was “significantly below” street grade at

       the time of the accident. Defendant also argued that there had been no evidence indicating the

       gravel section of the roadway caused plaintiff to crash her motorcycle where plaintiff had no

       memory of the accident and Carlton, who was the sole eyewitness, testified she did not know

       what had caused plaintiff to lose control of the motorcycle.

¶ 20          At the hearing on defendant’s motion for summary judgment, the trial court indicated that

       the evidence showed defendant’s decisions to repair the roadway were “conscious decisions,”

       resulting from an inspection or complaints about certain areas of roadway in disrepair. The

       method of repair was always done the same way, and there were no allegations or evidence that


                                                         10
       defendant’s method of repair was defective. The trial court further indicated, “[e]very step of this

       was conscious, discretionary decisions by [defendant].” The trial court noted that, arguably, the

       only part of the process that was not discretionary was, once defendant had identified a location

       to be repaired, “they did [the repair work] the same way every time.” The trial court also noted

       there was no evidence indicating that the manner in which defendant had done the work, which

       was “sort of nondiscretionary and ministerial,” was negligent or that it had caused a hazard.

¶ 21          Plaintiff filed a motion to reconsider, arguing that the trial court misapplied the law on all

       three issues raised by defendant—statutory immunity, the open and obvious doctrine, and

       proximate cause. After the hearing on the motion, the trial court indicated that defendant

       decisions in regard to when and where to do road repairs was “all discretionary.” The trial court

       acknowledged plaintiff’s argument that once defendant chose to repair a portion of the road,

       defendant had duty to do it in a reasonably safe manner. The trial noted there was no evidence

       supporting plaintiff’s contention that the excavated area was significantly below street grade at

       the time of the accident and, even with reviewing the photographs, there was no indication that

       the repair work had not been completed in a reasonable safe manner. The trial court further

       indicated that even though there had been evidence indicating an excavated/graveled/compacted

       area could degrade, there was no evidence that the area of roadway at issue had, in fact,

       degraded. For those reasons, the trial court denied plaintiff’s motion to reconsider.

¶ 22          Plaintiff appealed.

¶ 23                                             II. ANALYSIS

¶ 24          On appeal, plaintiff argues the trial court erred by granting defendant’s motion for

       summary judgment and by denying her motion to reconsider because: (1) defendant was not

       entitled to discretionary immunity under the Tort Immunity Act because there was no evidence


                                                        11
       defendant’s employees had discretion in preparing area of roadway at issue for eventual paving,

       and the evidence showed it could degrade and was significantly below street grade at the time of

       the accident and, thus, a question of fact remains as to whether defendant undertook those repairs

       in a reasonably safe manner; (2) defendant had reason to anticipate or expect that a reasonable

       person in plaintiff’s position would deliberately encounter the open and obvious danger of the

       condition of the roadway at issue; and (3) a material issue of fact remained as to the proximate

       cause of plaintiff’s motorcycle crash where a reasonable inference could be drawn that the road

       condition at issue was a proximate cause. In response, defendant argues the trial court correctly

       granted its motion for summary judgment on discretionary immunity grounds. In addition,

       defendant contends that the condition of the portion of the road at issue was open and obvious

       (with no applicable exception to the open and obvious doctrine) and there was no evidence that

       the condition of the area of the road at issue was a proximate cause of plaintiff’s negligence

       claim.

¶ 25            A party is entitled to summary judgment where “the pleadings, depositions, and

       admissions on file, together with the affidavits, if any, show that there is no genuine issue as to

       any material fact and that the moving party is entitled to a judgment as a matter of law.” 735

       ILCS 5/2-1005(c) (West 2016). In reviewing a trial court’s order granting summary judgment,

       we must determine whether a genuine issue of material fact existed to precluded summary

       judgment or, absent such an issue of fact, whether summary judgment was proper as a matter of

       law. Andrews v. Metropolitan Water Reclamation District of Greater Chicago, 2019 IL 124283,

       ¶ 20. We review a trial court’s order granting summary judgment de novo. Id. ¶ 21.

¶ 26            Under the Tort Immunity Act, “[a] local public entity is not liable for an injury resulting

       from an act or omission of its employee where the employee is not liable.” 745 ILCS 10/2-109


                                                         12
       (West 2016). Section 2-201 of the Tort Immunity Act provides, “[e]xcept as otherwise provided

       by Statute, a public employee serving in a position involving the determination of policy or the

       exercise of discretion is not liable for an injury resulting from his act or omission in determining

       policy when acting in the exercise of such discretion even though abused.” 745 ILCS 10/2-201

       (West 2016). Taken together, sections 2-109 and 2-201 of the Tort Immunity Act shield a

       municipality from liability for discretionary acts or omission by its employees. Andrews, 2019 IL

       124283, ¶ 26. Discretionary immunity for public officials stems from the idea that public

       officials should be allowed to exercise their judgment in making decisions without fear that a

       good-faith mistake might subject them to liability. Id.

¶ 27          A local public entity is entitled to immunity for the discretionary acts of its employee

       pursuant section 2-201 of the Tort Immunity Act if: “(1) the employee held either a position

       involving the determination of policy or a position involving the exercise of discretion; and (2)

       the employee engaged in both the determination of policy and the exercise of discretion when

       performing the act or omission from which the plaintiff's injury resulted.” (Emphases in

       original). Id. ¶ 27. Policy determinations are decisions that require the public entity or employee

       to balance competing interests and make a judgment call as to what solutions will best serve each

       interest. Id. ¶ 28. Such competing interests may include safety, convenience, and cost. Id.

       Discretionary acts are those acts that involve the exercise of personal deliberation and judgment

       when deciding whether a particular act should be performed or in deciding how and in what

       manner that act should be performed. Id.

¶ 28          In contrast, the negligent performance of ministerial tasks is not protected by immunity

       under the Tort Immunity Act. Monson v. City of Danville, 2018 IL 122486, ¶ 30. While a

       discretionary act requires the exercise of judgment, ministerial acts are performed in a prescribed


                                                        13
       manner, in obedience to the mandate of legal authority, without regard to an official’s exercise of

       discretion as to the propriety of the acts being done. Id. A municipality exercises its discretion

       when selecting and adopting a plan to make public improvements but, in general, will act

       ministerially in carrying out the plan and is bound to see that the work is done in a reasonably

       safe and skillful manner. In re Chicago Flood Litigation, 176 Ill. 2d 179, 194 (1997).

¶ 29          Determining whether an injury resulted from a discretionary act or omission should be

       determined based on the particular facts and circumstances of each case. Andrews, 2019 IL

       124283, ¶ 28. The governmental entity claiming immunity under the Tort Immunity Act as an

       affirmative defense bears the burden of properly raising and proving the immunity. Van Meter v.

       Darien Park District, 207 Ill. 2d 359, 370 (2003). The entity claiming immunity must have

       “made an actual decision with respect to the acts or omissions giving rise to the injuries.”

       Andrews, 2019 IL 124283, ¶ 37. An “omission” in the context of section 2-201 must be

       construed as “an affirmative decision to take no action” under the circumstances. Id.

¶ 30          Here, there is no dispute that Olson’s position involved the determination of policy or an

       exercise of discretion. See 745 ILCS 10/2-109 (West 2016). However, the evidence indicates that

       Olson exercised his discretion in determining that the section of the roadway at issue was to be

       excavated, filled with gravel, and rolled in June in preparation for eventual paving in October.

       He testified the area was alligatored and was lifting, which was a hazard. Additionally, defendant

       had made a “conscious decision” to refrain from paving the graveled area and having that portion

       of roadway remain open to traffic, until it could be paved a few months later when defendant’s

       contractor did its annual paving work. Defendant’s “conscious decision” for the gravel section at

       issue to remain unpaved until October was based on economic and safety reasons in that it was

       more cost-effective to have multiple areas paved at the same time and the area at issue was safer


                                                        14
       after it was prepared for eventual patching than it would have been if left in the original state of

       disrepair. Thus, defendant’s conscious decision to prepare the area at issue for paving in June but

       refrain from having the area paved until months later was an exercise of discretion. See Andrews,

       ¶ 34 (“a municipal defendant asserting immunity under section 2-201 must present evidence of a

       ‘conscious decision’ by its employee pertaining to the conduct alleged to have caused the

       plaintiff's injuries”). Additionally, defendant’s contemplation of, and determination regarding,

       the Village’s funds and resources demonstrates defendant engaged in a policy determination. See

       Doyle, 2018 IL App (1st) 170357, ¶ 45 (“deciding how best to spend limited resources is a policy

       determination”). Because defendant was immune from liability, we need not address plaintiff’s

       additional arguments.

¶ 31          We acknowledge plaintiff’s argument that the Public Works Department’s roadcrew

       employees adhered to a “set process” in preparing the area at issue for eventual paving and, thus,

       the performance of that work was ministerial rather than discretionary. We agree that no

       evidence was presented indicating the roadcrew had any discretion when performing that work,

       and it was defendant’s burden to prove discretionary immunity regarding that “set process”

       (excavating the area, filling the area in with gravel, and rolling it to compact the area). See Van

       Meter, 207 Ill. 2d at 370 (2003); cf. Wrobel v. City of Chicago, 318 Ill. App. 3d 390, 396 (2000)

       (finding the acts complained of by plaintiff were not ministerial where workers had discretion in

       determining how much asphalt and moisture to remove from the pothole and the amount

       removed was left to “the personal judgment of the workers”). Nonetheless, regardless of whether

       the actions of defendant’s roadcrew in preforming that “set process” were discretionary or

       ministerial, there was no indication the work had not been completed in a reasonably safe and

       skillful manner. See Chicago Flood, 176 Ill. 2d at 194; Wrobel, 318 Ill. App. 3d at 397 (although


                                                        15
       plaintiffs, as nonmovants, were not required to prove their case at the summary judgment stage,

       they had a burden to present some factual basis that would arguably entitle them to a judgment).

       Even considering the referenced photographs of the area at issue (taken days after the accident),

       there was no evidence that the excavated/gravel area was “significantly below” street grade at the

       time of the accident, as plaintiff contended. Also, plaintiff could not recall anything that

       happened in the hours leading up to or at the time of the accident, including where she was

       looking at the time of the crash. Even Carlton, the sole eyewitness, testified that she did not

       know what had caused plaintiff to crash. Additionally, Olson had testified that the gravel area at

       issue did not consist of loose gravel and, instead, had been compacted and was just as hard as the

       surrounding pavement, with it being safe for a motorcyclist to drive over. Thus, there was no

       indication that the area at issue was not reasonably safe at the time of plaintiff’s motorcycle

       crash. See In re Estate of Frakes, 2020 IL App (3d) 180649, ¶ 16 (“[u]nsupported conclusions,

       opinions, or speculation are insufficient to raise a genuine issue of material fact”).

¶ 32          Consequently, defendant was entitled to discretionary immunity from liability pursuant to

       the Tort Immunity Act. See 745 ILCS 10/2-109, 2-201 (West 2016). We, therefore, affirm the

       trial court’s grant of defendant’s motion for summary judgment.

¶ 33                                           III. CONCLUSION

¶ 34          The judgment of the circuit court of Grundy County is affirmed.

¶ 35          Affirmed.




                                                        16